United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 02-3702
                                ___________

Julie A. McCormick; John F.            *
Minnichoffer; Thomas D. O'Connor;      *
Duane A. Opitz; Barbara C. Sjostrom;   *
James A. Soshnik; Debra C. Stangler;   *
Jacqueline J. Statz; Tami K.           *
Williamson; Timothy C. Wise,           *
                                       *
            Appellants,                * Appeal from the United States
                                       * District Court for the
      v.                               * District of Minnesota.
                                       *
Aircraft Mechanics Fraternal           *
Association; Aircraft Mechanics        *
Fraternal Association Local 33;        *
Northwest Airlines Corporation, also   *
known as Northwest Airlines, Inc.,     *
                                       *
            Appellees.                 *
                                  ___________

                           Submitted: June 13, 2003

                               Filed: August 22, 2003
                                ___________

Before BOWMAN, MURPHY, and BYE, Circuit Judges.
                         ___________

BOWMAN, Circuit Judge.
     Ten former employees (hereinafter "the Plaintiffs") of Northwest Airlines sued
Northwest as well as their former union, the Aircraft Mechanics Fraternal Association
(AMFA), in an effort to reclaim their jobs. The District Court1 granted motions by
Northwest and AMFA to dismiss the claims. We affirm.

       The Plaintiffs were at one time employed by Northwest as custodians, and, in
that capacity, were members of AMFA. The Plaintiffs then switched jobs at
Northwest and became stock clerks. With the change in position came a change in
union membership: the International Association of Machinists (IAM) represented
Northwest stock clerks. In September 2001, Northwest furloughed the Plaintiffs, who
now seek to return to their jobs as custodians and point to the most recent collective
bargaining agreement between AMFA and Northwest—an agreement signed in May
2001, after the Plaintiffs had left AMFA and become stock clerks—as giving them
the right to do so. Specifically, the Plaintiffs believe a provision in this agreement
affords each the right to a job as a custodian, even it means displacing an AMFA
member with less seniority from his or her job. The Plaintiffs asserted these rights,
commonly called "bumping rights," but AMFA and Northwest disagreed with the
Plaintiffs' interpretation of this provision in the agreement and refused to hire them
as custodians. The Plaintiffs filed a grievance with AMFA, but AMFA did not pursue
it because they did not read the provision to afford the Plaintiffs any bumping rights.
The Plaintiffs then initiated this lawsuit, alleging that AMFA breached its duty of fair
representation and that Northwest and AMFA breached the collective bargaining
agreement. Both AMFA and Northwest filed motions to dismiss the Plaintiffs'
claims. AMFA's motion contended AMFA did not owe the Plaintiffs a duty of fair
representation, leaving the Plaintiffs without a claim upon which relief could be
granted. See Fed. R. Civ. P. 12(b)(6). Northwest's motion was premised on the



      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota.

                                          -2-
breach-of-contract claims being preempted by the Railway Labor Act (RLA), 45
U.S.C. §§ 151–188 (2000). The District Court granted both motions.

       "We review de novo a district court's grant of a motion to dismiss, applying the
same standards as were employed by the district court." Ballinger v. Culotta, 322
F.3d 546, 548 (8th Cir. 2003). We accept the allegations in the complaint as true, and
"will dismiss the case only when 'it appears beyond doubt that the plaintiff can prove
no set of facts in support of his claim which would entitle him to relief.'" Casazza v.
Kiser, 313 F.3d 414, 418 (8th Cir. 2002) (quoting Conley v. Gibson, 355 U.S. 41,
45–46 (1957)).

       Generally, the RLA would preempt our consideration of the claims arising from
the May 2001 collective bargaining agreement. See Hawaiian Airlines, Inc. v. Norris,
512 U.S. 246, 262–63 (1994) (stating that state-law claim is preempted if it depends
on interpretation of collective bargaining agreement); see also Consol. Rail Corp. v.
Ry. Labor Executives' Ass'n, 491 U.S. 299, 302–03 (1989) (explaining that disputes
concerning collective bargaining agreements are subject either to a mediation process
or to arbitration). RLA preemption, however, has an exception: the RLA does not
preempt "hybrid actions," which are suits that allege both a breach of the collective
bargaining agreement by the employer and a breach of the duty of fair representation
by the union. Evans v. Northwest Airlines, Inc., 29 F.3d 438, 439 n.2 (8th Cir. 1994).
The Plaintiffs argued that this exception applies.

      Where a bargaining agent has "statutory authority to represent all members of
a designated unit," it is statutorily obliged "to serve the interests of all members
without hostility or discrimination toward any, to exercise its discretion with
complete good faith and honesty, and to avoid arbitrary conduct." Vaca v. Sipes, 386
U.S. 171, 177 (1967). This obligation is the duty of fair representation, and it applies
when a union negotiates, administers, and enforces a collective bargaining agreement.
See Air Line Pilots Ass'n, Int'l v. O'Neill, 499 U.S. 65, 77 (1991). As AMFA and

                                          -3-
Northwest have pointed out, "exclusive representation is a necessary prerequisite to
a statutory duty to represent fairly." Kuhn v. Nat'l Ass'n of Letter Carriers, Branch
5, 528 F.2d 767, 770 (8th Cir. 1976). The principle underlying this rule is conflict
avoidance: because the interests of union members will often diverge from those of
non-members, a union cannot owe a duty of fair representation to both classes
without creating "the potential for severe internal conflicts." Allied Chem. & Alkali
Workers, Local Union No. 1 v. Pittsburgh Plate Glass Co., Chem. Div., 404 U.S. 157,
173 (1971) (holding that union owes no fair duty of representation to former workers
who are retirees).

       The Plaintiffs allege AMFA breached its duty by failing to enforce the May
2001 agreement and by unfairly handling their grievances. As AMFA and Northwest
correctly argue, these claims are foreclosed. The Plaintiffs were stock clerks
represented by IAM when these alleged breaches occurred, so AMFA, no longer the
Plaintiffs' exclusive bargaining agent, owed them no duty. See Kuhn, 528 F.2d at 770
(concluding that a union representing letter carriers owed no duty to a postal
employee who served as a janitor). This result comports with the conflict-avoidance
rationale discussed above. The interests of a former union member claiming seniority
or bumping rights will be opposed to those of a current union member who wishes
to keep his job and not be moved down the seniority ladder. AMFA owes only its
current members a duty of fair representation. As the Supreme Court explained,
"[F]ormer members . . . may suffer from discrimination in collective-bargaining
agreements because the union need not 'affirmatively . . . represent [them] or . . . take
into account their interests in making bona fide economic decisions in behalf of those
whom it does represent.'" United Mine Workers of Am. Health & Ret. Funds v.
Robinson, 455 U.S. 562, 574–75 (1982) (quoting Pittsburgh Plate Glass Co., 404 U.S.
at 181 n.20).

      The Plaintiffs also contend that AMFA breached its duty of fair representation
by ineffectively representing their seniority and bumping rights. According to the

                                          -4-
Plaintiffs, AMFA acquired a duty to represent their seniority and bumping rights
because these rights were established by a prior collective bargaining agreement
between AMFA and Northwest that was put into effect when the Plaintiffs were
AMFA members. Even though the Plaintiffs have since left AMFA and this
agreement is no longer in effect (the May 2001 agreement is now in effect), they
believe AMFA continues to owe them a duty in representing these rights. This
argument fails to recognize that seniority and bumping rights are contractual terms
whose power does not extend beyond the life of the contract. See Cooper v. Gen.
Motors Corp., 651 F.2d 249, 250–51 (5th Cir. 1981). These rights are not vested
rights, and they do not give rise to a duty of fair representation. Id. As explained
above, that duty is a statutory obligation that attaches when a union becomes the
exclusive bargaining agent of an employee and ends when the exclusive
representation ends. As AMFA is no longer the Plaintiffs' exclusive representative
for bargaining with Northwest, it owes no duty to them. Accordingly, the Plaintiffs'
duty of fair representation claim cannot stand, and the hybrid exception is
inapplicable.2

       In sum, the Plaintiffs are without recourse in federal court. They cannot
maintain a duty of fair representation suit against AMFA because AMFA owed no
such duty to the Plaintiffs once the Plaintiffs became members of IAM. They cannot
maintain a breach-of-contract claim against Northwest because the RLA preempts
that claim. No exception to RLA preemption applies, for these exceptions both
require a breach of the duty of fair representation, which AMFA does not owe.

      The judgment of the District Court is affirmed.

      2
       Also inapplicable is a second exception to RLA preemption, which occurs
where a plaintiff can show that the union and the employer colluded to behave in a
manner that violates the duty of fair representation. See Raus v. Bhd. Ry. Carmen,
663 F.2d 791, 798 (8th Cir. 1981). The Plaintiffs argued this exception applied, but
AMFA could not have colluded with Northwest to breach a non-existent duty.

                                        -5-
A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -6-